Name: Council Regulation (EEC) No 328/77 of 14 February 1977 amending the list of the countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2 . 77 Official Journal of the European Communities No L 46/ 1 I (Acts whose publication is obligator)) COUNCIL REGULATION (EEC) No 328/77 of 14 February 1977 amending the list of the countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories contained in Annex I to that Regulation , have become independent ; Whereas the said States acceded to the ACP-EEC Convention of Lome (5 ) on 16 July, 27 August and 13 September 1976 respectively and should, consequently, be counted among the ACP States referred to in Article 1 of Regulation (EEC) No 706/76 ; whereas the list in Annex I should , therefore, be adjusted , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 3058 /75 (2 ), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas Council Regulation (EEC) No 706/76 of 30 March 1 976 (4 ) laid down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products origi ­ nating in the African , Caribbean and Pacific States or in the overseas countries and territories ; Whereas the Comoros, Seychelles and Surinam , which appear on the list of the countries and territories HAS ADOPTED THIS REGULATION : Article 1 The following shall be deleted in the Annex to Regula ­ tion No 706/76 : 'The Comoros', 'Seychelles' and 'Surinam '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1977 . ^ For the Council The President J. SILKIN (') OJ No L 141 , 12 . 6 . 1969 , p. 1 . ( : ) OJ No L 306, 26 . 1.1 . 1975 , p. 3 . p ) OJ No C 6. 10 . 1 . 1977 , p. 164 . (  ») OJ No L 85 , 31 . 3 . 1976 , p. 2 . ( 5 ) OJ No L 25, 30 . 1 . 1976 , p . 2 .